The facts are similar, and the principles of law stated in the case of Andersen, et al., v. State ex rel. Bauer, heretofore decided in the foregoing opinion, 143 So.2d 775, are controlling in this case. But as the amounts commanded to be paid to the relator in this case, exceeds the amounts the respondents aver they have on hand and under their control, with which to make the commanded payment, the final order granting the peremptory writ herein must be reversed. The effect of the trust referred to in the return of the respondents, purporting to confer rights upon third persons in certain funds, cannot be determined in mandamus. See State of Florida ex rel. v. Trustees I. I. Fund, 20 Fla. 402; State ex rel. Sunday v. Richards, 50 Fla. 284, 39 So.2d 152; State ex rel. McKinnon v. Wolfe, 58 Fla. 523, 50 So.2d 511.
  Reversed. *Page 957
BUFORD, C.J., AND WHITFIELD, TERRELL AND BROWN, J.J., concur.
DAVIS, J., concurs specially.